POWELL, Judge.
The plaintiff in error, Benjamin Harrison McCloud, hereinafter referred to as defendant, was charged in the District Court of Washington County with the crime of driving and operating a motor vehicle while under the influence of intoxicating liquor, after having previously been convicted of driving and operating a motor vehicle while under the influence of intoxicating liquor.
On October 24, 1956 defendant moved the court to permit him to withdraw former plea of not guilty and to enter a plea of guilty. The motion was granted, and sentence day was fixed for November 1, 1956; and then reset for November 15, 1956. At that time additional counsel appeared in the case, and objected to the jurisdiction of the district court to pronounce sentence, After argument, the court fixed the punishment for the offense at confinement in the State Penitentiary at McAlester for one year, and to pay a fine of $1.
Here on appeal one proposition is raised, to-wit: That “The court erred in overruling the motion of the defendant to dismiss for lack of jurisdiction of the court over the subject matter in that there had been no subsequent offense under the 1955 drunk driving act [47 O.S.Supp. § 93]."
The above proposition has recently had the attention of this court in the case of Miller v. State, 316 P.2d 203, and the conclusions there reached are contrary to the contentions here advanced by the defendant. That case may be referred to for reasons for conclusion. • . . . :
The judgment appealed from is affirmed.
BRETT, P. J., and NIX, J., concur.